NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         DEC 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MIGUEL AVILA; BARBARA AVILA,                    No. 18-35148

                Plaintiffs-Appellants,          D.C. Nos.     2:10-cv-00408-EFS
                                                              2:11-cv-00165-EFS
 v.

SPOKANE SCHOOL DISTRICT 81,                     MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Edward F. Shea, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Miguel Avila and Barbara Avila, parents of a student in Spokane School

District 81, appeal pro se from the district court’s judgment dismissing their action

alleging violations of the Individuals with Disabilities Education Act (“IDEA”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). The Avilas’ request for oral
argument, set forth in the opening brief, is denied.
the basis of the applicable statute of limitations. Butler v. Nat’l Cmty.

Renaissance, 766 F.3d 1191, 1194 (9th Cir. 2014). We affirm.

      The district court properly dismissed the Avilas’ claims that defendant failed

to identify their child’s disability or assess their child for autism in 2006 and 2007

because the Avilas filed their request for a due process hearing after the applicable

statute of limitations had run, and the Avilas did not establish that an exception to

the statute of limitations applied. See 20 U.S.C. § 1415(f)(3)(C)-(D) (setting forth

a two-year limitations period for IDEA claims and exceptions to the statute of

limitations); Avila v. Spokane Sch. Dist. 81, 852 F.3d 936, 937 (9th Cir. 2017)

(holding that the discovery rule applies to IDEA claims and the statute of

limitations begins to run when the parent “knew or should have known about the

alleged action that forms the basis of the complaint”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as meritless the Avilas’ contentions regarding the harmless error

doctrine and that the district court improperly narrowed the scope of review.

      AFFIRMED.




                                           2                                    18-35148